     WO

 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
      Arizona Medical Billing Incorporated, )      No. CV-17-04742-PHX-SPL
 9                                          )
                                            )
                      Plaintiff,            )      ORDER
10                                          )
      vs.
11                                          )
                                            )
      FSIX LLC, et al.,                     )
12                                          )
13                    Defendants.           )
                                            )
14                                          )

15         Plaintiff Arizona Medical Billing, Inc. (“AMB”), filed suit against several

16   defendants, including FSIX LLC, alleging that the defendants violated the Federal False

17   Claims Act and Medicare’s mileage reimbursement policies, among other causes of action.

18   (Doc. 1) Certain defendants, FSIX LLC, Cindy Funk, and Todd Funk moved for an award

19   of costs and attorneys’ fees incurred in defending AMB’s repeated filings (Doc. 24), which

20   the Court granted in part on January 22, 2019. (Doc. 42) The Plaintiff filed a motion for

21   reconsideration (the “Motion”) on February 4, 2019. (Doc. 44) For the reasons set forth

22   below, the motion is denied.

23         Reconsideration is disfavored and “appropriate only in rare circumstances.”

24   WildEarth Guardians v. United States Dep’t of Justice, 283 F.Supp.3d 783, 795 n.11 (D.

25   Ariz. June 21, 2017); see also Bergdale v. Countrywide Bank FSB, No. CV-12-8057-PCT-

26   SMM, 2014 WL 12643162, at *2 (D. Ariz. May 23, 2014) (“[Reconsideration] motions

27   should not be used for the purpose of asking a court to rethink what the court had already

28   thought through-rightly or wrongly.”) A motion for reconsideration will be granted only
 1   where the Court “(1) is presented with newly discovered evidence, (2) committed clear
 2   error or the initial decision was manifestly unjust, or (3) if there is an intervening change
 3   in controlling law.” Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,
 4   1263 (9th Cir. 1993).
 5          In its Motion, Plaintiff requests for the Court to reconsider its prior Order. (Doc. 44
 6   at 2) The Plaintiff does not direct the Court to any newly discovered evidence or precedent
 7   demonstrating an error or intervening change in controlling law.
 8   Accordingly,
 9          IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Doc. 44) is denied.
10          Dated this 6th day of February, 2019.
11
12
                                                       Honorable Steven P. Logan
13                                                     United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
